Citation Nr: 0101839	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1994 rating decision by the RO 
that denied a claim for a total disability evaluation based 
on individual unemployability (TDIU).


FINDINGS OF FACT

1.  By presenting a notice of disagreement and substantive 
appeal after issuance of a statement of the case, the 
appellant appealed a December 1994 denial of TDIU.

2.  Subsequent to receipt of the appellant's appeal, TDIU was 
granted by the RO.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider a claim of 
entitlement to TDIU.  38 U.S.C.A. §§ 7104(a), 7105 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.101, 20.200 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review will only be undertaken in cases where there 
has been a notice of disagreement filed with an action by the 
RO and a substantive appeal completed after a statement of 
the case is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2000).  In this case, the only issue 
developed in this manner is the appellant's claim for TDIU.  
However, this benefit was ultimately granted by the RO in 
August 2000.  Accordingly, there remain no allegations of 
errors of fact or law which have not been answered fully by 
the RO's grant of the benefit sought.  In other words, there 
remains no justiciable issue on appeal.  Absent such an 
issue, the appeal must be dismissed.  See 38 U.S.C.A. § 7105 
(West 1991).  


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

